       Case 3:16-cv-02341-VC Document 61 Filed 12/09/19 Page 1 of 11




 1    THE MILLER FIRM, LLC                       WILKINSON WALSH + ESKOVITZ LLP
      Michael J. Miller (pro hac vice)           Brian L. Stekloff (pro hac vice)
 2    Brian K. Brake (pro hac vice)              Rakesh Kilaru (pro hac vice)
 3    Tayjes Shah (pro hac vice)                 2001 M Street NW, 10th Floor
      108 Railroad Ave                           Washington, DC 20036
 4    Orange, VA 22960                           Tel: (202) 847 4030
      Tel: (540) 672-4224                        Fax: (202) 842 4005
 5    Fax: (540) 672-3055                         bstekloff@wilkinsonwalsh.com
      bbrake@millerfirmllc.com                    rkilaru@wilkinsonwalsh.com
 6    tshah@millerfirmllc.com
 7
      AUDET & PARTNERS                           HOLLINGSWORTH LLP
 8    Mark Burton (CA Bar No. 178400)            Joe G. Hollingsworth (pro hac vice)
      711 Van Ness Avenue, Suite 500             Eric G. Lasker (pro hac vice)
 9    San Francisco, CA 94102                    1350 I Street, N.W
      Tel: (415) 568-2555                        Tel: (202) 898 5800
10
      Fax: (415) 568-2556                        Fax: (202) 682 1639
11    mburton@audetlaw.com                       elasker@hollingsworthllp.com
                                                 jhollingsworth@hollingsworthllp.com
12    Attorneys for Plaintiffs

13                                               ARNOLD & PORTER KAY SCHOLER
                                                 Pamela Yates (CA Bar No. 137440)
14
                                                 777 South Figueroa Street, 44th Floor
15                                               Los Angeles, CA 90017
                                                 Tel: (213) 243 4178
16                                               Fax: (213) 243 4199
                                                 Pamela.Yates@arnoldporter.com
17
                                                 Attorneys for Defendant
18
                                                 MONSANTO COMPANY
19
                                   UNITED STATES DISTRICT COURT
20                               NORTHERN DISTRICT OF CALIFORNIA
21

22     IN RE: ROUNDUP PRODUCTS                                   MDL No. 2741
       LIABILITY LITIGATION
23                                                               Case No. 16-md-02741-VC

24     This document relates to:
25     Elaine Stevick and Christopher Stevick v. Monsanto Co.,
26     3:16-cv-02341-VC

27

28
     12719704.1                                  -1-
     601154426.4        JOINT CASE MANAGEMENT STATEMENT; 3-16-CV-02341-VC
     601343204.1
       Case 3:16-cv-02341-VC Document 61 Filed 12/09/19 Page 2 of 11




 1
                             JOINT CASE MANAGEMENT STATEMENT
 2
             The parties jointly submit this Joint Case Management statement in anticipation of the
 3
      December 16, 2019, 10:00 a.m., Case Management Conference.
 4
      I.     USE OF DR. PORTIER’S DEPOSITION FROM THE HARDEMAN CASE
 5
      PURSUANT TO Fed. R. Civ. P. 32(a)(4)(B)
 6
      A.     Plaintiffs’ Position
 7
             Dr. Portier’s testimony was admitted at trial by video deposition in the Hardeman case
 8
      on February 27 and March 1, 2019. The Court spent considerable time and effort ruling on the
 9
      parties’ objections to the admissibility of Dr. Portier’s testimony which resulted in the video
10
      clips played during the Hardeman trial. Plaintiffs, Elaine and Christopher Stevick seek to play
11
      the same video deposition during their trial as expressly authorized by Fed. R. Civ. 32(a)(4)(B)
12
      and the 9th Circuit.
13
             Federal Rule 32(a)(4)(B) provides in part that “a party may use for any purpose the
14
      deposition of a witness, whether or not a party, if the Court finds . . . that the witness is more
15
      than 100 miles from the place of hearing or trial or is outside the United States. . . .” The parties
16
      agree that Dr. Portier resides in Switzerland. It is also not disputed that Monsanto was present
17
      at the taking of the deposition. See Fed. R. Civ. 32(a)(1) (at a hearing or trial all or part of a
18
      deposition may be used against a party if the party was present or represented at the taking of
19
      the deposition, to the extent it would be admissible under Federal Rules of Evidence if the
20
      deponent were present and testifying and the use is allowed by Rule 32(a)(4)).
21
             Importantly, Rule 32(a)(4)(B) does not make an exception for expert witnesses; the Rule
22
      clearly states that the deposition of “a witness”, whether or not a party, may be used under the
23
      prescribed circumstances. If the drafters of the Federal Rules intended the provision not to apply
24
      to expert witnesses, that exception would have been noted in the rule.
25
             At least one California District Court has decided that the use of an expert deposition
26
      testimony is appropriate at trial under Rule 32(a)(4)(B), in accordance with controlling 9th
27

28
     12719704.1                                      -2-
     601154426.4         JOINT CASE MANAGEMENT STATEMENT; 3-16-CV-02341-VC
     601343204.1
          Case 3:16-cv-02341-VC Document 61 Filed 12/09/19 Page 3 of 11




 1    Circuit precedent. In Televisa, SA v. Univision Communications, Inc., 635 F. Supp. 2d 1106
 2    (C.D. Cal 2009), the question before the Court was whether a designated expert for a party could
 3    read the expert’s deposition at trial. After citing Rule 32, the Court held that since it was
 4    undisputed that the expert lived and worked in New York and that the opposing party was
 5    represented by Counsel during the deposition, that the deposition may be used at trial under a
 6    plain reading of the Rule. Id. at 1109. The Court also held that the introduction of the expert’s
 7    deposition was proper under Fed. R. Evid. 804(b)(1), which provides a hearsay exception for
 8    deposition testimony given by an unavailable witness if the adverse party “had an opportunity
 9    and similar motive to develop the testimony by direct, cross, or re-direct examination.” Citing
10    Hangarter v. Provident Life and Accident Insurance Company, 373 F.3d 998, 1019 (9th Cir.
11    2004) (court finds that qualified expert witness’s residence in Alabama placed him outside of
12    the Court’s subpoena power under Rule 45 and thus he was unavailable pursuant to Rule 32(a)
13    which permits deposition testimony where the witness is at a greater distance than 100 miles
14    from the place of trial or hearing). 1
15             In fact, a witness was deemed “unavailable” even when the witness was two blocks away
16    from the courthouse and actively meeting with defense counsel to prepare for potential live
17    testimony up until two days before her testimony was proffered, but then returned to her
18    residence, which was greater than 100 miles from the courthouse. Phoenix Technologies Ltd.,
19    v. VM Ware, Inc., 2017 W.L. 8069609 (N.D. Cal. 2017) (Judge Haywood S. Gilliam, Jr.).
20            Accordingly, Plaintiffs move the Court to permit them to play Dr. Portier’s expert
21    deposition as played in Hardeman in the Stevick matter. In addition to being authorized by the
22    Federal Rules, the 9th Circuit, and at least one California District Court, doing so would conserve
23    the Court’s resources and the resources of the parties. At the same time, Monsanto will not be
24    prejudiced in that it had a full and fair opportunity to ask all questions it felt were relevant since
25

26    1
       Although the law on the admissibility of an unavailable expert deposition is clear in the 9th Circuit (See
      Hangarter), other Federal Courts are split on the issue. See Aubrey Rogers Agency, Inc., v AIG, 2000 U.S. Dist.
27    LEXIS 997 (D. Del 2000) (discussing split and collecting cases).

28
     12719704.1                                           -3-
     601154426.4           JOINT CASE MANAGEMENT STATEMENT; 3-16-CV-02341-VC
     601343204.1
          Case 3:16-cv-02341-VC Document 61 Filed 12/09/19 Page 4 of 11




 1    that deposition was specifically taken for the purpose of providing expert testimony at the
 2    Hardeman trial.
 3    B.      Defendant’s Position
 4            Plaintiff should not be permitted to play Dr. Portier’s trial preservation deposition video
 5    from the Hardeman trial in lieu of bringing Dr. Portier live. As a preliminary matter, absent
 6    consent, depositions can be used at trial in lieu of live testimony only where a witness is
 7    “unavailable.” See Fed. R. Civ. P. 32(a)(4), 32(a)(4)(E); G.E.J. Corp. v. Uranium Aire, Inc.,
 8    311 F.2d 749, 755 (9th Cir. 1962) (“Depositions may only be used where the witness is
 9    unavailable or where exceptional circumstances necessitate their use. Rule 26(d) contemplates
10    such use and was not intended to permit depositions to substitute at the trial for the witness
11    himself.”). Plaintiffs have provided no basis for concluding that Dr. Portier is “unavailable.”
12            The mere fact that Dr. Portier lives in Switzerland does not satisfy that standard. Contrary
13    to Plaintiffs’ suggestion, there is no categorical rule in the Ninth Circuit permitting Plaintiffs to
14    play expert deposition videos at trial. The only case they cite involved a witness who may not
15    even have been an expert witness at all. See Hangarter v. Provident Life & Accident Ins. Co.,
16    373 F.3d 998, 1018 (9th Cir. 2004). 2 Courts in this Circuit have routinely held that neither cost
17    nor inconvenience to a witness (the presumed basis for deeming Dr. Portier unavailable)
18    constitutes exceptional circumstances. 3 Courts have also noted that expert witnesses should not
19    be treated similarly to ordinary fact witnesses for purposes of Rule 32, in light of the fact that
20    they are retained and paid by one party. See, e.g., Holmes v. Merck & Co., No. 2:04CV00608-
21    BES(GWF), 2006 WL 1744300, at *2 (D. Nev. June 22, 2006) (“As the court in Carter–
22    2
        See, e.g., Angelo v. Armstrong World Indus., 11 F.3d 957, 963-64 (10th Cir. 1993) (holding that
23    trial court correctly refused to admit prior deposition testimony given lack of “exceptional
      circumstances” where doctor witness claimed that he was “extremely busy”); Hegwood v. Ross
24    Stores, Inc., No. 3:04-CV-2674-BH (G), 2007 WL 102994, *2-3 (N.D. Tex. Jan. 16, 2007) (finding
      no “exceptional circumstances” to allow introduction of prior deposition testimony despite doctor’s
25    busy schedule, inconvenience to patients, and cost of approximately $10,000 where the amount in
      controversy was over $300,000).
26

27

28
     12719704.1                                       -4-
     601154426.4          JOINT CASE MANAGEMENT STATEMENT; 3-16-CV-02341-VC
     601343204.1
       Case 3:16-cv-02341-VC Document 61 Filed 12/09/19 Page 5 of 11




 1    Wallace, Inc. v. Otte, 474 F.2d 529, 536 (2d Cir.1973), noted, unlike the typical witness whose
 2    involvement with the case may depend on the fortuity of his observing a particular event and
 3    whose presence at trial is often involuntary, a party ordinarily has the opportunity to choose the
 4    expert witness whose testimony he desires and to arrange for the expert to appear and testify at
 5    the trial. Furthermore, because a retained expert witness usually has no involvement with the
 6    case other than his willingness to review the case and testify as an expert, a party is likely to
 7    have the ability to select an expert witness who will or should be available to testify at trial.”).
 8           The reasons that prompted the Court to deem Dr. Portier unavailable in Hardeman are no
 9    longer present. Dr. Portier was allowed to testify by preservation deposition in that case only
10    because of a health issue that prevented him from traveling to the United States at the time. But
11    Dr. Portier has since testified live in the Pilliod trial and there is no indication his health would
12    prevent him from attending Stevick. Nothing in Rule 32 permits Plaintiffs to select an expert
13    who resides outside the United States, reap the benefits of his opinions, and then selectively
14    claim that he is unavailable to appear for live cross-examination at certain trials simply because
15    of his foreign residence.
16           Plaintiff’s proposal is also highly prejudicial given the nature of Dr. Portier’s testimony
17    and the evolving science and regulatory determinations surrounding glyphosate. As this Court
18    knows from its experience in this litigation, new scientific studies regarding glyphosate are
19    published regularly. If Plaintiff can permanently fix Dr. Portier’s testimony at a point in time
20    one year prior to the Stevick trial, it will be impossible for Monsanto to meaningfully cross-
21    examine Dr. Portier on any additional science or regulatory issues that may arise. See In re
22    Viagra Prods. Liab. Litig., 572 F. Supp. 2d 1071, 1082 (D. Minn. 2008) (“In this MDL matter,
23    it is imperative that the transferor courts retain complete discretion over the ultimate
24    admissibility of [an expert’s] testimony . . . [Defendant] must be afforded meaningful
25    opportunity for cross-examination in each individual case.”). Indeed, in the Hardeman trial
26    alone, Plaintiffs themselves used, including with Dr. Portier, the Zhang meta-analysis published
27    in 2019 on which Monsanto had no prior opportunity for cross-examination. And since that
28
     12719704.1                                      -5-
     601154426.4         JOINT CASE MANAGEMENT STATEMENT; 3-16-CV-02341-VC
     601343204.1
          Case 3:16-cv-02341-VC Document 61 Filed 12/09/19 Page 6 of 11




 1    trial, EPA has issued multiple new statements regarding glyphosate’s safety that Monsanto
 2    should be permitted to use in the future. Plaintiffs should not be permitted to permanently fix—in
 3    an already-outdated, case-specific deposition, no less—the testimony of a now-available witness

 4    they have characterized as “important” and the Court has characterized as “largely like the

 5    centerpiece of their causation presentation.” See Jan. 28, 2019 Tr. at 80:1; 81:16-18.

 6

 7    II.     MOTION TO EXCLUDE DR. SAWYER
 8    A.      Plaintiffs’ Position
 9            Although this issue has been briefed by the parties, see ECF filings 2418, 2559 and 2634,
10    the Court has not yet ruled on Monsanto’s Motion to Exclude Plaintiffs’ expert Dr. Sawyer, a
11    toxicologist who opines primarily about the way Roundup gets from the bottle to the bone. This
12    issue was raised with the Court at the November 14, 2019 teleconference hearing. At that
13    hearing, the Court stated that although this issue had been briefed once, that it would prefer
14    briefing again focusing on the Stevick case in particular.
15            Accordingly, the following briefing schedule is proposed with the expectation that the
16    Court will be able to rule on this matter in early January:
17    •       December 20, 2019 – Monsanto’s moving papers
18    •       December 27, 2019 – Plaintiffs’ response
19    •       January 3, 2020 – Monsanto’s reply
20    •       To Be Determined – hearing date in early January if the Court requests oral argument on
21    the motion.
22    B.      Defendant’s Position
23            Monsanto’s position is that Dr. Sawyer should be excluded. The Court has already
24    received substantial briefing on Dr. Sawyer between the prior Daubert briefing in Stevick and
25    several of the Wave 1 cases. See ECF Nos. 2418, 2559, 2634, and 8010. Because Dr. Sawyer’s
26    testimony may also be addressed at the potential January 29, 2020 Daubert hearing for Wave 1,
27

28
     12719704.1                                      -6-
     601154426.4         JOINT CASE MANAGEMENT STATEMENT; 3-16-CV-02341-VC
     601343204.1
          Case 3:16-cv-02341-VC Document 61 Filed 12/09/19 Page 7 of 11




 1    Monsanto respectfully submits that the Court could also address his potential testimony in the
 2    Stevick trial at that date. Accordingly, Monsanto proposes the following briefing schedule:
 3    •       December 27, 2019 – Monsanto’s moving papers
 4    •       January 3, 2019 – Plaintiffs’ response
 5    •       January 10, 2020 – Monsanto’s reply
 6

 7    III.    NUMBER OF JURORS TO BEGIN THE TRIAL
 8    A.      Plaintiffs’ Position
 9            Federal Rule of Civil Procedure 48(a) provides no less than six or no more than twelve
10    jurors shall serve. In the Hardeman case, the Court wisely chose nine jurors. At the end of the
11    case, there were only six remaining. Plaintiffs recommend that nine jurors be selected to serve
12    on this jury.
13    B.      Defendant’s Position
14            Monsanto requests twelve jurors for the Stevick trial.
15

16    IV.     USE OF TREATING HEALTH CARE PROVIDER DEPOSITIONS AT TRIAL
17    A.      Plaintiffs’ Position
18            The parties agree that the depositions of Plaintiff’s treating health care providers, Dr. Kim
19    (oncology), Dr. Sedrak (neurosurgeon) and Dr. Gonzalez (primary care physician), may be
20    played at trial. The parties have agreed upon the following schedule to exchange deposition
21    cuts for both Phase I and Phase II of these witnesses:
22    •       January 6, 2020 – Plaintiffs’ Designations
23    •       January 13, 2020 – Monsanto Counter-Designations
24    •       January 17, 2020 – Plaintiffs’ Rebuttal Designations
25    •       January 21, 2020 – Submit designations and testimony to the Court for ruling
26

27

28
     12719704.1                                        -7-
     601154426.4          JOINT CASE MANAGEMENT STATEMENT; 3-16-CV-02341-VC
     601343204.1
          Case 3:16-cv-02341-VC Document 61 Filed 12/09/19 Page 8 of 11




 1    B.      Defendant’s Position
 2            Monsanto agrees that the depositions of Plaintiff’s treating health care providers may be
 3    played at trial and is amenable to Plaintiff’s proposed deadlines for exchanging deposition cuts.
 4

 5    V.      MONSANTO WITNESS DEPOSITION CUTS USED IN HARDEMAN
 6    A.      Plaintiffs’ Position
 7            The parties agree as a general principle that the multiple deposition cuts that Plaintiffs
 8    used for Monsanto witnesses during the Hardeman trial may be used at the Stevick trial. The
 9    parties propose the following schedule if any additions or deletions are requested of any of the
10    existing deposition cuts:
11    •       January 13, 2020 – Plaintiffs’ Designations
12    •       January 21, 2020 – Monsanto Counter-Designations
13    •       January 27, 2020 – Plaintiffs’ Rebuttal Designations
14    •       January 31, 2020 – Submit designations and testimony to the Court for ruling
15    •       February 3, 2020 – Scheduled Pretrial Conference
16    B.      Defendant’s Position
17            Monsanto agrees that deposition videos of Monsanto company witnesses may be played
18    during the Stevick trial and is amenable to Plaintiff’s proposed schedule. Consistent with the
19    Court’s guidance, Monsanto does not believe that the parties should be limited to the exact
20    rulings made in Hardeman but agrees the parties should exercise good judgment as to whether
21    and when to seek alterations to the designations.
22

23    VI.     AGREEMENT RE STIPULATIONS AND REQUESTS FOR ADMISSIONS USED
24    IN HARDEMAN
25    A.      Plaintiffs’ Position
26

27

28
     12719704.1                                      -8-
     601154426.4         JOINT CASE MANAGEMENT STATEMENT; 3-16-CV-02341-VC
     601343204.1
       Case 3:16-cv-02341-VC Document 61 Filed 12/09/19 Page 9 of 11




 1           The Plaintiffs intend to use the same stipulations and requests for admissions that were
 2    read in the Hardeman case. Plaintiffs reserve the right to use additional requests for admissions
 3    or stipulations in addition to those used in Hardeman.
 4    B.     Defendant’s Position
 5           Monsanto agrees that, as in Hardeman, a set of stipulations and requests for admission
 6    can be read into the record. Monsanto does not agree that the exact stipulations and requests for
 7    admission entered in Hardeman should be adopted wholesale into the Stevick trial—for
 8    example, Monsanto believes the Bayer-Monsanto acquisition total should not be admitted in
 9    Stevick. But on that issue, the parties should be able to coordinate, with the Court’s input, to
10    avoid the need for any witness testimony.
11

12    VII. DISCLOSURE           OF    ADDITIONAL          GENERAL         CAUSATION         EXPERT
13    WITNESSES
14    A.     Plaintiffs’ Position
15           During the October 29, 2108 hearing, the Court clearly stated its intention regarding
16    Monsanto’s request to add new general causation experts to the bellwether cases:
17           You cannot add general causation experts. If there is an emergency-type
18           situation, if Loralei Mucci has a medical emergency or, you know, something
             like that, and you want to seek permission to sub somebody in to provide, you
19           know, substantially the same testimony, I will entertain it. I’m not saying I will
             grant it, but I will entertain it. But the basic answer is, no, I don’t think it’s
20           appropriate, given everything we’ve been through already as a team, to be adding
             general causation experts.
21
      Tr. of Proceedings at 41:8-18 (Oct. 29, 2018)
22
             The Court also ruled as follows in PTO 81 (ECF 2775) 2/18/19, Ruling On Motions In
23
      Limine, p. 5, paragraph 2:
24

25                  The plaintiffs’ motion in limine 2 to exclude new general causation
                    experts and opinions is largely granted. In October 2018, the Court
26                  stated, without objection, that only the experts whose opinions were
                    put to the test at Phase 1 would be permitted to present opinions on
27                  general causation at trial. See Dkt. No. 2121 at 41. Yet in November
28
     12719704.1                                     -9-
     601154426.4        JOINT CASE MANAGEMENT STATEMENT; 3-16-CV-02341-VC
     601343204.1
      Case 3:16-cv-02341-VC Document 61 Filed 12/09/19 Page 10 of 11



                    2018, Monsanto disclosed reports from specific causation experts
 1                  that effectively included opinions on general causation that is, that
 2                  Roundup is simply not a risk factor for NHL. These opinions are in
                    large part excluded. Monsanto’s experts may attack the decisions
 3                  by the plaintiffs’ experts to exclude other risk factors, such as
                    hepatitis C. They may also testify that, even if Roundup were a risk
 4                  factor, it nonetheless would not have caused a particular plaintiff’s
                    NHL given the strength of the risk factor and/or the presence of
 5
                    other risk factors. But they may not offer an analysis of the
 6                  epidemiological literature to support an opinion that Roundup is not
                    a risk factor for NHL, because the offered no such analysis at Phase
 7                  1.

 8           The Court then issued PTO 180 on October 7, 2019 that the “limitation [on general

 9    causation experts called during the Daubert proceedings in 2017] was intended to apply only to

10    bellwether cases.”

11           Furthermore, permitting Monsanto, now just 2-1/2 months away from the Stevick trial, to

12    completely change its general causation case, would prejudice Plaintiffs.

13    B.     Defendant’s Position

14            Monsanto’s position is that the parties should be permitted to add new general causation

15    experts in the Stevick case. Specifically, Monsanto seeks to add Dr. Beau Bruce, Dr. Glenn

16    Millner, and Dr. David Vearrier as potential general causation experts. Unlike in Hardeman,

17    where additional general causation experts did not have a chance to go through vetting prior to

18    trial, Drs. Bruce, Millner, and Vearrier are known quantities. They were disclosed in twenty

19    Wave 1 MDL cases in October 2019. They served reports and have been deposed on their

20    opinions in the Roundup litigation. Plaintiffs will have the opportunity to challenge them

21    through the Daubert process prior to trial. Because these experts can be thoroughly vetted by

22    both Plaintiffs and the Court before the February 24, 2020 trial date, Plaintiffs are not prejudiced

23    by the addition of these experts. Moreover, two-and-a-half years have passed since the initial

24    expert disclosures in the federal bellwether cases. And the science surrounding glyphosate has

25    developed and expanded during that time. Monsanto therefore respectfully submits that the

26    disclosure of additional general causation witnesses in Stevick is appropriate at this point and

27    requests that the Court allow their addition.

28
     12719704.1                                       - 10 -
     601154426.4           JOINT CASE MANAGEMENT STATEMENT; 3-16-CV-02341-VC
     601343204.1
      Case 3:16-cv-02341-VC Document 61 Filed 12/09/19 Page 11 of 11




 1    Dated: December 9, 2019             By: _/s/ Brian K. Brake___________________
                                              Brian K. Brake, Esq. (pro hac vice)
 2                                            bbrake@millerfirmllc.com
 3                                            THE MILLER FIRM LLC
                                              108 Railroad Avenue
 4                                            Orange, VA 22960
                                              Tel: 540-672-4224
 5                                            Fax: 540-672-3055
 6
                                               Attorneys for Plaintiffs
 7

 8
 9                                        By: _/s/ Brian L. Stekloff___________________
                                              Brian L. Stekloff (pro hac vice)
10                                            bstekloff@wilkinsonwalsh.com
                                              Rakesh Kilaru (pro hac vice)
11
                                              rkilaruwilkinsonwalsh.com
12                                            Tamarra Matthews Johnson (pro hac vice)
                                              tmatthewsjohnson@wilkinsonwalsh.com
13                                            WILKINSON WALSH + ESKOVITZ LLP
                                              2001 M St. NW
14                                            10th Floor
                                              Washington, DC 20036
15
                                              Tel: 202-847-4030
16                                            Fax: 202-847-4005

17                                             Attorneys for Defendant Monsanto Company
18

19

20

21

22

23

24

25

26

27

28
     12719704.1                            - 11 -
     601154426.4     JOINT CASE MANAGEMENT STATEMENT; 3-16-CV-02341-VC
     601343204.1
